Citation Nr: 1513710	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-02 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for an erectile dysfunction (ED) as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the Veteran indicated in his January 2013 substantive appeal that he desired to testify at a travel board hearing before a member of the Board at the RO, he noted in correspondence received by VA in February 2013 that he did not want a Board hearing.  Consequently, the Veteran's January 2013 request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2014).

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Additional medical records relevant to the claim for entitlement to service connection for ED on a secondary basis, including a May 2014 VA prostate evaluation, were added to the record after the most recent Supplemental Statement of the Case (SSOC) dated in January 2013.  These records must be considered in the first instance by the RO.  See 38 C.F.R. §§ 19.31, 19.37 (2014).  The evidence was not submitted by the appellant and therefore there is no basis for a waiver under 38 C.F.R. § 20.1304(c).  Consequently, the issue of entitlement to service connection for ED, to include on a secondary basis, will be returned to the AMC/RO for additional development prior to Board adjudication.  

With respect to the issue of entitlement to service connection for hypertension on a secondary basis, VA obtained a nexus opinion in October 2010 in which it was concluded that the Veteran's hypertension was not a complication of his diabetes, nor was it aggravated by diabetes, because the Veteran does not have diabetic neuropathy.  This opinion is insufficient because it does not explain why the absence of diabetic neuropathy precludes hypertension from being causally related to diabetes.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will obtain an additional VA medical opinion from the medical professional who evaluated the Veteran in October 2010 to clarify whether his hypertension is causally related to his service-connected diabetes.  After review of the record, the reviewer will opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed hypertension was caused or aggravated beyond normal progression by his service-connected diabetes.

The above opinion should include a discussion of the medical evidence of record as well as an explanation of why the absence of diabetic neuropathy precludes hypertension from being causally related to diabetes.  

The reviewer/examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

Aggravation is defined as a permanent worsening beyond 
the natural progression of the disability.

If the examiner who evaluated the Veteran in October 2010 is not available, the AMC/RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional evaluation of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

A complete rationale must be provided for any opinion offered.

2.  After the above, the AMC/RO will readjudicate the claims of entitlement to service connection for hypertension on a secondary basis and for ED on a secondary basis, based on all of the evidence of record.  

3.  If either of the benefits sought on appeal remains denied, the Veteran will be issued an appropriate SSOC and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

